ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
EJB Facilities Services                      )       ASBCA No. 58314
                                             )
Under Contract No. N44255-05-D-5103          )

APPEARANCE FOR THE APPELLANT:                        Kenneth B. W eckstein, Esq.
                                                      Brown Rudnick LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Robert C. Ashpole, Esq.
                                                      Senior Trial Attorney

                                ORDER OF DISMISSAL

       Both parties having advised the Board that they have reached a settlement, and
appellant having moved "that its Appeal before the Board be dismissed with prejudice,"
this appeal is hereby dismissed with prejudice.

       Dated: 30 January 2014




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58314, Appeal ofEJB Facilities
Services, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals